Citation Nr: 0011229	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-32 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for physical and psychological disabilities, 
other than atrial fibrillation, claimed as due to surgery and 
treatment performed at a VA medical facility beginning in 
January 1991 for repair of an atrial septal defect (ASD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1959 to December 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The case returns to the Board following a remand to the RO in 
July 1998.  

In a January 2000 rating decision, the RO granted the 
veteran's claim for compensation for atrial fibrillation 
pursuant to 38 U.S.C.A. § 1151.  Therefore, this part of the 
veteran's appeal is resolved and is not currently before the 
Board.  


FINDINGS OF FACT

1.  The medical evidence establishes a relationship between 
the veteran's depression and anxiety and the January 1991 VA 
surgery and treatment for repair of an ASD.  

2.  There is no competent medical evidence of a nexus between 
the veteran's alleged drug-induced lupus and surgery and 
treatment performed at a VA medical facility beginning in 
January 1991 for repair of an ASD.

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged impotence and surgery and treatment 
performed at a VA medical facility beginning in January 1991 
for repair of an ASD.  

CONCLUSIONS OF LAW

1.  Entitlement to compensation for depression and anxiety 
claimed as due to surgery and treatment performed at a VA 
medical facility beginning in January 1991 for repair of an 
ASD is established.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.358 (1999).

2.  The veteran's claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for drug-induced lupus claimed 
as due to surgery and treatment performed at a VA medical 
facility beginning in January 1991 for repair of an ASD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).    

3.  The veteran's claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for impotence claimed as due 
to surgery and treatment performed at a VA medical facility 
beginning in January 1991 for repair of an ASD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c) (1999).  In cases of medical care, proof 
of actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(2).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. 
§ 3.358(c)(3).  Such consequences are consequences which are 
certain to result from, or were intended to result from, the 
medical treatment provided. Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  But see 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998), as amended by Pub. L. No. 
104-204, 110 Stat. 2926 (effective for claims filed on or 
after October 1, 1997, the statute requires negligence as the 
proximate cause of the death or additional disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  
38 C.F.R. § 3.358(b)(2).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81.  

Specifically, a well grounded claim under 38 U.S.C.A. § 1151 
requires the following: 1) medical evidence of a current 
disability; 2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jimison v. West, 13 Vet. App. 
75, 78 (1999); Jones v. West, 12 Vet. App. 460, 464 (1999).  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997) and Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995) (setting forth the 
requirements for a well grounded claim in standard service 
connection claims).  

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Jimison, 13 Vet. 
App. at 78; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For 
purposes of determining whether a claim is well grounded, the 
Board presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

The physical and psychological disabilities for which the 
veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 are 
depression and anxiety, drug-induced lupus, and impotence.  
The Board will address each issue in turn.  

1.  Depression and Anxiety

As a preliminary matter, the Board finds that the veteran's 
claim for compensation for depression and anxiety is well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to compensation for 
depression and anxiety pursuant to 38 U.S.C.A. § 1151.   The 
veteran claims that he began suffering from depression and 
anxiety as a result of VA treatment that caused atrial 
fibrillation.  According to VA records, the veteran presented 
in January 1993 with complaints of panicky feelings, chronic 
depression, and sleep problems since having heart surgery two 
years before.  It was also noted that the veteran's mother, 
brother, and friend had died in the past several years.  He 
was diagnosed as having anxiety with depressed mood, rule out 
dysthymia.  In February 1993, he expressed anxiety over the 
wire which had been protruding from his upper abdominal area 
since his heart surgery.

Records from Mental Health Services Northwest showed that the 
veteran was initially evaluated in September 1993.  He sought 
therapy for depression.  He related a history of serious 
health issues, including heart and back problems, as well as 
the recent deaths of his mother and brother.  The diagnosis 
was adjustment disorder and major depression.  The clinician 
related the impression that the veteran was experiencing many 
adjustment problems as a result of ongoing physical problems 
related to his heart and his back and of the death of family 
members.  

A VA psychological evaluation report dated in August 1995 
indicated that the veteran had difficulty falling asleep due 
to a high level of emotional distress.  He had persistent 
negative feelings about his heart surgery in 1991.  

The Board finds that, resolving doubt in the veteran's favor, 
the evidence is sufficient to establish a relationship 
between the 1991 VA surgery and treatment and the veteran's 
depression and anxiety.  Although it appears that other 
factors, such as unrelated back problems and deaths in the 
family, have contributed to his psychiatric status, the 
evidence shows that his symptoms are at least in part 
associated with the ASD repair at the VA facility in 1991.  
Therefore, the Board finds that the evidence supports 
compensation pursuant to 38 U.S.C.A. § 1151 for depression 
and anxiety.  38 U.S.C.A. §§ 1151, 5107(b); 38 C.F.R. 
§§ 3.102, 3.358.  

2.  Drug-Induced Lupus

Upon a review of the evidence, the Board finds that the 
veteran's claim for compensation for drug-induced lupus is 
not well grounded.  The veteran asserts that the medication 
prescribed for control of atrial fibrillation led to multiple 
somatic complaints, primarily joint pain.  VA medical records 
show that the veteran was initially prescribed procainamide 
to control atrial fibrillation.  Notes dated in December 1993 
indicate that the veteran was referred for evaluation for 
arthralgias in multiple joints.  Examination of the joints 
was negative except for reports of pain on palpation.  The 
diagnosis was polyarthralgias of uncertain etiology.  The 
possibilities included drug-related lupus from procain, 
osteoarthritis, crystal-induced arthritis, and rheumatoid 
arthritis.  Cardiology notes dated in April 1994 indicated 
that because procainamide lupus could not be ruled out, the 
veteran would be prescribed a different medication.  
Admission notes dated later in April 1994 indicated that the 
veteran's medication was changed to Sotalol.  There is no 
medical evidence of continuing symptoms after the 
procainamide was discontinued.  Therefore, there is no 
medical evidence of a current disability, which is required 
for a well grounded claim.  Jimison, 13 Vet. App. at 78; 
Jones, 12 Vet. App. at 464.  Moreover, when there is no 
current disability, there necessarily can be no competent 
medical evidence that links the disability to VA treatment.  
Absent such evidence, the claim cannot be well grounded.  

3.  Impotence

Similarly, the Board finds that the veteran's claim for 
compensation for impotence is not well grounded.  He claims 
that medication used for control of atrial fibrillation 
caused plaque accumulation in the blood vessels of the penis, 
which resulted in impotence.  VA medical records dated from 
July 1993 to December 1993 show reports of decreased 
erections and abnormal curvature of the penis.  Examination 
of the penis revealed soft plaques on the surface of the 
skin.  The diagnosis was possible Peyronie's disease.  
However, there is no competent medical evidence of a 
relationship between the formation of the plaques and any of 
the veteran's medications required as a result of VA 
treatment.  Absent such evidence, the claim cannot be well 
grounded. Id.     

During his April 1997 and April 1998 hearings, the veteran 
indicated that a VA urologist told him that he probably had 
plaque build up from his heart medicine.  However, the VA 
records in evidence do not reflect that opinion.  Moreover, 
the veteran's recollection of what a physician told him is 
insufficient to establish a well grounded claim.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette, 8 Vet. App. at 77.

The Board emphasizes that there is no evidence showing that 
the veteran is a trained medical professional.  Therefore, he 
is competent to relate and describe symptoms, but he is not 
competent to offer an opinion on matters that require medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the veteran's personal opinion as to 
the proper diagnosis or as to a possible relationship between 
the claimed disorders and the 1991 VA surgery and treatment 
is insufficient to establish a well grounded claim.   

Conclusion

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for compensation for 
drug-induced lupus and impotence claimed as due to surgery 
and treatment performed at a VA medical facility beginning in 
January 1991 for repair of an ASD.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Jimison, 13 Vet. App. at 78; Jones, 12 
Vet. App. at 464.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Morton, 12 Vet. 
App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for 
compensation for drug-induced lupus and impotence, he should 
submit competent medical evidence that shows that he incurred 
additional disability as claimed as a result of the VA 
surgery and treatment in question.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for depression and anxiety is established.  
ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, compensation pursuant to 38 U.S.C.A. 
§ 1151 for depression and anxiety claimed as due to surgery 
and treatment performed at a VA medical facility beginning in 
January 1991 for repair of an ASD is granted. 

Compensation pursuant to 38 U.S.C.A. § 1151 for drug-induced 
lupus claimed as due to surgery and treatment performed at a 
VA medical facility beginning in January 1991 for repair of 
an ASD is denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for impotence 
claimed as due to surgery and treatment performed at a VA 
medical facility beginning in January 1991 for repair of an 
ASD is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

